     Case 2:19-cv-00052-TOR        ECF No. 67   filed 12/11/19   PageID.1447 Page 1 of 11




 1      Rudy A. Englund, WSBA No. 04123               CHIEF JUDGE THOMAS O. RICE
        Pilar C. French, WSBA No. 33300
 2      Erin M. Wilson, WSBA No. 42454
        LANE POWELL PC
 3      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
 4      Seattle, WA 98111-9402
        Telephone: 206.223.7000
 5
        Attorneys for Defendants
 6
 7
 8                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 9                                       AT SPOKANE
10     MONTY AND MICHELLE                      )
11     COORDES, individually and on behalf )
       of all others similarly situated,       )
12                                             )       No. 2:19-CV-00052 -TOR
                                   Plaintiffs, )
13                                             )       REPLY IN SUPPORT OF
              v.                               )       DEFENDANT’S MOTION TO
14                                             )       STAY PROCEEDINGS
       WELLS FARGO BANK, N.A.,                 )
15                                             )       DECEMBER 20, 2019 AT 9:00
                                  Defendant.   )       A.M.
16                                             )       WITH ORAL ARGUMENT
                                               )       SPOKANE, WA
17                                             )
                                               )
18                                   I.    INTRODUCTION
19              Monty and Michelle Coordes (the “Coordeses”) seek to lead a nationwide
20     class action of consumers allegedly harmed by denials of loan modifications
21     caused by software malfunction. So do the Hernandez plaintiffs. Under the-first
22     to-file rule, the Court should stay this case. Even the Coordeses admit that the
23     Hernandez action was filed first and that the same factual predicate forms the
24     basis of this case and the Hernandez case. The primary defendant in both cases
25     is the same. Although the Coordeses’ Response to Defendant’s Motion to Stay
26
       REPLY IN SUPPORT OF DEFENDANT’S                                     LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 1                                        P.O. BOX 91302
       No. 2:19-CV-00052                                               SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR       ECF No. 67     filed 12/11/19    PageID.1448 Page 2 of 11




 1     (the “Response”) suggests otherwise, both sets of plaintiffs present virtually
 2     identical class definitions that include the Coordeses. Also contrary to the
 3     Coordeses’ assertions, under the most recent operative filings, Hernandez has
 4     moved to represent and certify a “Nationwide Class.” See Dkt. No. 63-6, Preusch
 5     Decl., Ex. F.
 6              “To allow two parallel class actions to proceed in separate districts would
 7     be duplicative and inefficient.” Ctr. v. Pompeo, No. C18-1122JLR, 2018 WL
 8     6523135, at *7 (W.D. Wash. Dec. 12, 2018). With all three first-to-file factors
 9     met, the Court should stay this case. Alternatively, the Court should use its
10     discretionary power to stay this case: forcing Wells Fargo to litigate cases with
11     identical factual predicates in different districts will prejudice its defense, require
12     duplicative judicial effort, and potentially subject Wells Fargo to differing
13     judgments.1
14                               II.    INDISPUTABLE FACTS
15              Hernandez was filed on December 5, 2018. Coordes was filed on February
16     15, 2019. Mot. at 6. Since then, little beyond motions to dismiss have occurred
17     in Coordes. Indeed, as this Court aptly stated at the October 18, 2019 hearing on
18     Wells Fargo’s Motion to Dismiss Plaintiffs’ Amended Complaint, the Coordeses
19     are “going backward,” now that they are reasserting baseless claims that they
20     previously abandoned. In contrast, discovery in Hernandez has been exchanged,
21     and class certification has been briefed twice. Mot. at 3-4. The class certification
22     hearing has been scheduled for January 15, 2020.
23              The Coordeses incorrectly claim the Hernandez plaintiffs “have moved
24     only for the certification of a California class.” Response at 8. Rather, the
25     1
         Plaintiffs seem to inject a prejudice element into the first-to-file analysis. This
26     is, of course, irrelevant to the analysis. Accord Pompeo, 2018 WL 6523135, at
       *7 (convenience factors irrelevant for first-to-file rule).
       REPLY IN SUPPORT OF DEFENDANT’S                                     LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 2                                        P.O. BOX 91302
       No. 2:19-CV-00052                                               SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR      ECF No. 67    filed 12/11/19   PageID.1449 Page 3 of 11




 1     Coordeses’ own filing clearly shows the Hernandez plaintiffs currently and
 2     actively seek to represent and certify a nationwide class in the alternative to a
 3     California class. Preusch Decl. Ex. F (Hernandez Plaintiff’s Renewed Notice of
 4     Motion and Motion for Class Certification) (ECF No. 63-6 at 33) (“The
 5     Nationwide Class and Six State Subclasses Also Satisfy Rule 23(a) and
 6     23(b)(3).”).
 7              And though Judge Alsup indicated he was inclined to start with a
 8     California class, he specifically directed the Hernandez plaintiffs to brief
 9     whatever class they like; and that a nationwide class may be appropriate after a
10     California class was decided. Hernandez et al. v. Wells Fargo Bank, N.A., No. C
11     18 07354 WHA, Hrg. Transcript at 5-7 (Nov. 6, 2019) (Alsup, J.). Likewise, the
12     Coordes Plaintiffs plainly seek a nationwide class which would encompass the
13     Hernandez plaintiffs in California. Response at 7.
14              Both sets of plaintiffs have proposed class definitions covering the same
15     groups. See Mot. at 7. The Hernandez class definition covers “[a]ll persons who
16     [] qualified for a mortgage loan modification or repayment plan . . . and [who]
17     were not offered a mortgage loan modification by Wells Fargo due to a
18     systematic error in Wells Fargo’s automated mortgage loan modification
19     underwriting tool.” Id. at 7 n.2. That class clearly includes the Coordeses, as well
20     as the thirteen other putative class members with property in Washington.
21     Preusch Decl. Ex. H at 64 (ECF No. 63-8 at 64). Similarly, the Coordeses seek
22     to represent “[a]ll persons who sought a mortgage modification from Wells Fargo
23     March 15, 2010 to April 30, 2018 and were denied due to one or more software
24     decisioning errors.” Mot. at 7 n.2.
25
26
       REPLY IN SUPPORT OF DEFENDANT’S                                    LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 3                                       P.O. BOX 91302
       No. 2:19-CV-00052                                              SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR      ECF No. 67    filed 12/11/19   PageID.1450 Page 4 of 11




 1                                     III.   ARGUMENT
 2     A.       The First to File Rule is Dispositive Here.
 3              A court has discretion to grant a stay in a second-filed case where a
 4     previously filed case encompasses similar issues and similar parties. Bewley v.
 5     CVS Health Corp., No. C17-0803RSL, 2017 WL 5158443, at *2 (W.D. Wash.
 6     Nov. 7, 2017). The two cases need not be identical. And as Plaintiffs admit, the
 7     first to file rule is usually followed, and rejected only from “time to time.”
 8     Response at 6 (quoting Church of Scientology v. U.S. Dep’t of Army, 611 F.2d
 9     738, 750 (9th Cir. 1979), overruled on other grounds, 836 F.3d 987)).
10              1. Hernandez was Filed First. Citing Mehr v. Capital One Bank USA N.A.,
11     No. SACV-18-1576, 2019 WL 2428768, at *3 (C.D. Cal. Jan. 4, 2019), the
12     Coordeses contend that four months is long enough for the first to file rule to
13     apply, but two months is too short. Response at 7. However, the Coordeses are
14     mistaken; the salient question is which case is filed first, not what is the length of
15     time between the two filings. See Rhode Island Novelty, Inc. v. Imperial Toy,
16     LLC, No. CIV.A. 14-13568-NMG, 2015 WL 1629636, at *7 (D. Mass. Apr. 10,
17     2015) (a party “filed suit almost a full two months before Imperial did and, in
18     doing so, is entitled to the benefit of the first-to-file rule” in motion to transfer
19     context); Ward v. Follett Corp., 158 F.R.D. 645, 649 (N.D. Cal. 1994) (granting
20     first-to-file stay where first case was filed “two months” before second).
21              In addition, courts evaluate the progress of each case. Here, Hernandez is
22     far more developed than this case. A second round of class certification briefing
23     is pending there and set for hearing on January 15, 2020, some 45 days in advance
24     of the February 28, 2020 class certification filing deadline in this case. By
25     contrast, in this case, Wells Fargo has yet to respond to discovery and has moved
26     to dismiss Plaintiffs’ first, second and fourth causes of action in Plaintiffs’
       REPLY IN SUPPORT OF DEFENDANT’S                                     LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 4                                        P.O. BOX 91302
       No. 2:19-CV-00052                                               SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR       ECF No. 67      filed 12/11/19   PageID.1451 Page 5 of 11




 1     Second Amended Complaint, as Plaintiffs have yet to plead appropriate causes
 2     of action. This factor is not “neutral” as Plaintiffs suggest—it cuts against them.
 3     Accord Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc., 544 F. Supp. 2d
 4     949, 963 (N.D. Cal. 2008) (considering development of case file in determining
 5     whether to dismiss first-file case).
 6              2. The Factual Predicate is Identical. The Coordeses attempt to distinguish
 7     the causes of action between this case and Hernandez, but “issues in the first and
 8     second action need not be identical but ‘substantially similar.’” Inherent.com v.
 9     Martindale-Hubbell, 420 F. Supp. 2d 1093, 1099 (N.D. Cal. 2006) (citation
10     omitted) (applying first-to-file rule even where it would result in loss of a specific
11     remedy in second-filed action).
12              There is no question the factual predicates are identical in these two cases.
13     Both complaints revolve around the same alleged software errors that purportedly
14     caused home foreclosures. Mot. at 2, 3. The Coordeses do not even mention the
15     alleged, operative misconduct in their Response’s fact section,2 and focus instead
16     on formal causes of action. But the similarity of issues is all that matters; causes
17     of action are mere formal dressing. See Inherent.com, 420 F. Supp. 2d at 1099;
18     Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 95–96 (9th Cir. 1982)
19     (granting first-to-file motion where two cases differed “as to the remedy
20     sought”).3 And even if the formal causes of action alleged were an important
21     factor, both cases revolve around a breach of contract claim.
22
23     2
         Response at 2-5.
24
       3
         Plaintiffs’ argument that seeking an injunction creates different issues fails as
       well. See generally Pedro v. Millennium Prod., Inc., No. 15-CV-05253-MMC,
25     2016 WL 3029681, at *5 (N.D. Cal. May 27, 2016) (citing Pacesetter Sys., Inc.
       v. Medtronic, Inc., 678 F.2d 93, 94-96 (9th Cir. 1982) (upholding district court's
26     application of first-to-file rule where earlier-filed action sought “injunctive
       relief and damages” and later-filed action sought “declaratory judgment”)).
       REPLY IN SUPPORT OF DEFENDANT’S                                      LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 5                                         P.O. BOX 91302
       No. 2:19-CV-00052                                                SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR       ECF No. 67     filed 12/11/19   PageID.1452 Page 6 of 11




 1              The Coordeses attempt to distinguish this case from Hernandez by
 2     highlighting that they issued third party subpoenas to service providers. This
 3     point is unavailing. Wells Fargo understands the third parties dispute those
 4     subpoenas and, on information and belief, have no relevant information.
 5              Regardless, even if the providers had relevant information, it would not
 6     change the underlying factual allegations of both complaints; any gleaned
 7     information would be relevant to both cases. The subpoenas are an attempt to
 8     obfuscate that the same factual issues underlay this action and Hernandez.
 9              3. The Parties are Similar. The first-to-file rule applies when the two
10     actions present “substantial similarity of parties.” Pompeo, 2018 WL 6523135,
11     at *5. The Defendant in both actions are the same (though Wells Fargo &
12     Company is named in Hernandez), and the proposed classes are substantially
13     similar. The Coordeses’ contention that similarity of named plaintiffs may be
14     required is contradicted by the law.4 In representative actions, “the classes, and
15     not the class representatives, are compared.” Ross v. U.S. Bank Nat. Ass’n, 542
16     F. Supp. 2d 1014, 1020 (N.D. Cal. 2008) (citing Cal. Jur. 3d Actions § 284). The
17     Coordeses concede their position is based on the minority view. Response at 8.
18              The Hernandez plaintiffs seek a nationwide class, in the alternative to a
19     California-only class, which would include the Coordeses. Similarly, the
20     Coordeses seek a nationwide class, which would include all of the Hernandez
21     plaintiffs and putative class members. Response at 7 (“. . . Plaintiffs will be filing
22     their motion for class certification, which will include a nationwide class, in
23
24
       4
         The Coordeses are also mistaken in arguing that Wells Fargo’s cited authority
       is irrelevant because some of the cases consider motions to transfer, rather than
25     stay. Response at 10. In truth, the factors are the same for stays and transfers.
       See, e.g., Prescott v. CVS Health Corp., No. C17-803RSL, 2017 WL 5756873,
26     at *2 (W.D. Wash. Nov. 28, 2017) (evaluating first-to-file factors in considering
       motion to transfer).
       REPLY IN SUPPORT OF DEFENDANT’S                                    LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 6                                       P.O. BOX 91302
       No. 2:19-CV-00052                                              SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR      ECF No. 67    filed 12/11/19   PageID.1453 Page 7 of 11




 1     February.”). This overlap satisfies the first-to-file rule, as both sets of plaintiffs
 2     seek to represent at least some of the same people. See Adoma v. Univ. of Phoenix,
 3     Inc., 711 F. Supp. 2d 1142, 1148 (E.D. Cal. 2010) (finding “the proposed classes
 4     for the collective actions are substantially similar in that both classes seek to
 5     represent at least some of the same individuals”).
 6              Even differing proposed subclasses does not prevent application of the
 7     rule. See Herrera v. Wells Fargo Bank, N.A., No. C 11-1485 SBA, 2011 WL
 8     6141087, at *2 (N.D. Cal. Dec. 9, 2011) (“[T]he absence of [a] California
 9     subclass from the [first-filed] action is not determinative, particularly given that
10     both actions involve the same defendant.”). Accordingly, the fact that the
11     Coordeses seek to represent a Washington sub-class alleging a Washington
12     Consumer Protection Act claim does not negate the fact that the parties are
13     substantially similar here. The law does not require identical plaintiffs; because
14     there is substantial similarity, this factor weighs in favor of a stay.
15     B.       In the Alternative, a Stay Under the Court’s Inherent Discretion is
16              Appropriate.
17              The Coordeses have failed to demonstrate that a stay under the Court’s

18     inherent powers is inappropriate. On the contrary, the facts confirm the

19     following: 1) prejudice to the Plaintiffs from a stay would be minimal; 2) Wells

20     Fargo would be prejudiced by defending two simultaneous class actions; 3) and

21     a stay would simplify legal issues decided by other cases, avoid the waste of

22     judicial resources, and minimize the risk of inconsistent rulings. CMAX, Inc. v.

23     Hall, 300 F.2d 265, 268 (9th Cir. 1962).

24              The Coordeses argue Wells Fargo cannot be prejudiced by being forced to

25     litigate a case. Response at 13. Wells Fargo agrees. The prejudice stems from

26
       REPLY IN SUPPORT OF DEFENDANT’S                                     LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 7                                        P.O. BOX 91302
       No. 2:19-CV-00052                                               SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR       ECF No. 67      filed 12/11/19   PageID.1454 Page 8 of 11




 1     litigating two identical cases simultaneously.5 There is a burden on Wells Fargo
 2     in being required to go forward with this case while there are overlapping claims
 3     being litigated around the country. Although Plaintiffs’ Response nearly ignores
 4     this point, there is a real risk of inconsistent rulings if these cases proceed
 5     simultaneously.
 6              Ultimately, the Coordeses will not lose their right to pursue their case if
 7     Hernandez does not encompass them. If they are ultimately subsumed in a
 8     nationwide class, they may be satisfied with the relief being sought or obtained
 9     in Hernandez. If that is not the case, they would have the opportunity to opt out
10     to preserve and pursue their claims individually. As the Coordeses recognize, any
11     relevant fact discovery, testimony, or digital evidence from Hernandez would be
12     preserved and presented in parallel cases, preserving their ability to maintain an
13     individual action. Response at 13 (citing Navarrete v. Hill’s Nutrition, Inc., No.
14     C 19-00767 WHA, 2019 WL 1932388, at *2 (N.D. Cal. May 1, 2019 (Alsup, J.)).
15     Lastly, the Coordeses have already received forty thousand dollar payment from
16     Wells Fargo in mediation, mitigating any prejudice from justified delay.
17              Contrary to Plaintiffs’ assertion, no stay would be “indefinite.” Response
18     at 1. At a minimum, Judge Alsup will likely decide certification of a California-
19     only class soon; and he stated that decision would inform a nation-wide class
20     certification after trial May 2020. Mot. at 11-12 (citing Grove Decl. Ex. B). The
21     propriety of a stay in this case could be reevaluated within a “reasonable” time
22     and thus is appropriate. Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857,
23
24
25
       5
         Plaintiffs cite Mehr, 2019 WL 2428768, at *2, to argue “being required to
       defend a suit, without more, does not constitute a ‘clear case of hardship or
26     inequity.” Of course, that discussion did not involve an analysis of two
       competing, substantially similar class actions.
       REPLY IN SUPPORT OF DEFENDANT’S                                   LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 8                                      P.O. BOX 91302
       No. 2:19-CV-00052                                             SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
     Case 2:19-cv-00052-TOR       ECF No. 67   filed 12/11/19   PageID.1455 Page 9 of 11




 1     865 (9th Cir. 1979) (stay appropriate where other proceedings “will be concluded
 2     within a reasonable time . . . .”).
 3              Lastly, although the Coordeses’ Response asserts, in a footnote, that Judge
 4     Alsup’s decisions will not have preclusive effect on this Court, the Coordeses
 5     miss the point. Response at 14 n.4. Undoubtedly, district courts within the same
 6     Circuit seek to avoid inconsistent judgments. Couture v. Hoffman-La Roche,
 7     Inc., No. C-12-2657 PJH, 2012 WL 3042994, *2 (N.D. Cal. 2012). As a result,
 8     a stay of this case while Hernandez is decided is the better result. Indeed,
 9     decisions from the Hernandez case may potentially offer relevant judicial
10     decisions on issues of fact or law applicable to this case. This benefit further
11     justifies a stay.
12     C.       Alternatives to a Stay are Inappropriate at this Time.
13               At this point MDL coordination between Hernandez and Coordes is not
14     feasible. The Coordeses also raise the possibility of a transfer to the Northern
15     District of California for consolidation with the Hernandez case, but the
16     suggestion is impractical since certification is being decided there on January 15,
17     2020.       In sum, at this point in the proceedings, coordination between the
18     Hernandez plaintiffs and the Coordeses is not feasible or practical and the
19     appropriate approach is to stay these proceedings.
20                                    IV.    CONCLUSION
21              For the above reasons, the Court should grant Wells Fargo’s motion to
22     stay this case.
23
24
25
26
       REPLY IN SUPPORT OF DEFENDANT’S                                    LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
       MOTION TO STAY PROCEEDINGS - 9                                       P.O. BOX 91302
       No. 2:19-CV-00052                                              SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107


       707220.0255/7863919.2
 Case 2:19-cv-00052-TOR      ECF No. 67   filed 12/11/19   PageID.1456 Page 10 of 11




 1            DATED: December 11, 2019
 2                                         LANE POWELL PC
 3
 4                                         By /s/ Rudy A. Englund
                                              Rudy A. Englund, WSBA No. 4123
 5                                            Pilar C. French, WSBA No. 33300
                                              Erin M Wilson, WSBA No. 42454
 6                                            Telephone: 206.223.7000
 7                                         Attorneys for Defendants
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     REPLY IN SUPPORT OF DEFENDANT’S                                  LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
     MOTION TO STAY PROCEEDINGS - 10                                    P.O. BOX 91302
     No. 2:19-CV-00052                                            SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107


     707220.0255/7863919.2
 Case 2:19-cv-00052-TOR       ECF No. 67    filed 12/11/19   PageID.1457 Page 11 of 11




 1                           CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on December 11, 2019,
 3   I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
 4   System which will automatically generate a Notice of Electronic Filing (NEF) to
 5   all parties in the case who are registered users of the CM/ECF system. The NEF
 6   for the foregoing specifically identifies recipients of electronic notice.
 7            DATED this 11th day of December, 2019, at Seattle, WA.
 8
                                       LANE POWELL PC
 9
10                                     By s/Rudy A. Englund
11                                         Rudy A. Englund, WSBA No. 04123
                                           1420 Fifth Ave #4200
12                                         P O Box 91302
13                                         Seattle, WA 98111
                                           Ph: 206-223-7000
14                                         Fx: 206-223-7107
15                                         Email: englundr@lanepowell.com
16                                         Attorneys for Defendant
                                           Wells Fargo Bank, N.A.
17
18
19
20
21
22
23
24
25
26
     REPLY IN SUPPORT OF DEFENDANT’S                                    LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     MOTION TO STAY PROCEEDINGS - 11                                      P.O. BOX 91302
     No. 2:19-CV-00052                                              SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107


     707220.0255/7863919.2
